Citation Nr: 0903852	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which granted service 
connection for PTSD with an evaluation of 50 percent 
effective February 28, 2005.  


FINDING OF FACT

1.  During the period of time covered by this appeal, the 
veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations and mood due to nightmares, intrusive 
thoughts, depressed mood, anxiety, trouble sleeping, suicidal 
ideation with no intent, fair insight, and soft and slow 
speech.  

2.  The veteran's PTSD was not manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
greater for PTSD have been met for the entire period of time 
covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2005 the veteran was granted service connection for 
PTSD with an evaluation of 50 percent, effective February 28, 
2005.  The veteran has appealed.  The veteran seeks an 
initial disability rating in excess of 50 percent for his 
service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 
are indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.  Use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

VA treatment records dating from June 2001 to April 2005 
include a January 2005 positive screen for PTSD.  In April 
2005 the veteran underwent a Post-traumatic Clinical Team 
(PCT) input evaluation.  During the examination reported that 
he was married to the same wife from 1969 until 1980, 1983 
until 1986, and then again in 1991 and that they are still 
married.  He has children and very few friends, noting that 
his close friends are Vietnam veterans.  His mood was 
depressed and stated he has anxiety, diminished interest in 
activities, isolates himself, and has problems with short 
term memory.  He denied hallucinations, delusions, and 
homicidal ideation.  He expressed suicidal ideation but 
stated that his religious beliefs prevented him from acting 
on thoughts.  No diagnosis or GAF score was provided.

In June 2005 the veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
veteran stated that he has been married to the same woman for 
over 30 years but they separated on two occasions because of 
the veteran's heavy work schedule.  He further reported that 
his major complaint was impaired sleep and that he often 
wakes up to nightly nightmares or physical pain.  He has 
worked steadily but had a history of employment aborted by 
interpersonal problems that have resulted in his quitting a 
number of good jobs.  He stated that he had to back off group 
treatment when former GI's in the group used terms that he 
had not uttered since Vietnam triggered heightened 
intrusiveness and emotionality.  Mental examination revealed 
him to be alert and well oriented times four, with speech 
essentially unimpaired apart from stroke residuals but 
revealing a logical progression.  Eye contact was direct and 
his affect was restricted revealing some sadness.  The 
examiner stated that the veteran's degree of PTSD would vary 
between moderate to severe.  He referred to a previous GAF 
score of 48 diagnosed by the veteran's private psychiatrist.  
The examiner diagnosed the veteran with "PBO, chronic, 
severe" and the GAF score was 50, which is indicative of 
serious symptomatology.  See DSM- IV.  

VA medical records dating from January 2005 to June 2006 
include a psychotherapy consultation note dated in October 
2005.  During the consultation the veteran reported that he 
continues to have nightmares and intrusive thoughts from 
Vietnam combat and that he continues to avoid crowds.  Mental 
examination found the veteran to be non-suicidal but noted 
that the veteran would have hallucinations of mumbled voices, 
at times the voices would appear to be in Vietnamese.  He was 
diagnosed with PTSD and no GAF score was provided.  A 
psychotherapy note dated in March 2006 showed the veteran 
reporting that nightmares and intrusive thoughts from Vietnam 
occur.

In October 2006 the veteran was accorded a Social Security 
Administration (SSA) mental status examination.  The veteran 
stated that he was unemployed, having left his job because of 
cancer.  He is a combat veteran with bad combat experiences 
which disrupt his sleep and cause him to wake up sweating, 
trembling with palpitations and hyperventilation.  As a 
result, he has to check the whole house, windows, and doors.  
He reported diminished sense of pleasure and he had thoughts 
of death or suicide but no plans or intentions.  He was prone 
to panic attacks when around large groups of people and 
crowds, has crying episodes, and was quite tremulous during 
the interview.  His mood is always down.  He further reported 
that his symptoms have become more pronounced after the death 
of son.  The SSA examiner found the veteran to be subdued in 
appearance with a slow walk that is somewhat wobbly.  Mental 
examination of the veteran found him to be pleasant and 
cooperative throughout the examination.  His over all 
presentation was adequate, appearance was the same as his 
stated age, hygiene was adequate, and eye contact was 
appropriate.  He was oriented to person, place, and time and 
his insight was fair with average cognitive functioning.  His 
mood was neutral during the examination.  The veteran's 
thought processes were coherent and goal directed with no 
evidence of hallucinations, delusions, illusions, or paranoia 
during the evaluation.  Diagnosis, in pertinent part, was 
"posttraumatic stress disorder."  The GAF score was 50-55.

In April 2007 the veteran was accorded another C&P PTSD 
examination.  During the consultation the veteran reported 
that his marriage is a positive one and that he is close with 
his four children and five grandchildren.  He has no 
relationships outside his family except for the company he 
was in in Vietnam.  He stated that after losing his son in a 
motor vehicle accident in July 2006 he had suicidal ideation 
at the time.  He also reported that his job was downsized in 
January 2006 and that he has been unable to find other 
employment due to his health and age, thus adding to his 
intrusion.  He further stated that he got into an altercation 
at a birthday party for his wife's cousin.  He has suicidal 
thoughts only when he is very depressed and has episodes of 
violence.  Mental examination found the veteran to be clean, 
neatly groomed and appropriately, but casually, dressed.  His 
psychomotor activity was fatigued and tense and his speech 
was soft and slow.  The veteran had a cooperative and 
friendly attitude and had a constricted affect.  His mood was 
anxious, hopeless, and depressed.  The veteran denied panic 
attacks and any suicidal or homicidal ideation. The GAF score 
was 50.  The degree of severity based on PTSD symptoms was 
assessed as severe.  See DSM- IV.  

The Board first notes that the SSA examiner found the veteran 
to have a diminished sense of pleasure; thoughts of death or 
suicide, but no plans or intentions; and panic attacks when 
around large groups of people and crowds.  The veteran 
reported to the SSA examiner that his symptoms have become 
more pronounced after the death of son.  The SSA examiner 
assigned a GAF of 50.  

In that regard, the Board notes that the veteran is married 
and has been married to the same woman for over 30 years with 
a couple of periods of separation due to a heavy work 
schedule.  Moreover, it is noteworthy that the SSA and C&P 
examiners found the veteran to be functioning with a GAF in 
the range of 50-55 in the course of three years.  Scores 
ranging from GAF scores between 41 to 50 still reflect no 
more than serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).See 38 C.F.R. § 
4.130 [incorporating by reference VA's adoption of the DSM- 
IV, for rating purposes].  Additionally, scores ranging 
between 51 to 60 are indicative of moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

The Board finds the C&P examination opinions and the SSA 
examination opinion to be highly probative.  The C&P examiner 
noted the fact that the veteran is still married for more 
than 30 years, has children and grandchildren with whom he is 
fairly close, and noted a previous GAF score of 48.  
Moreover, there is medical evidence of symptoms such as 
suicidal ideation; feelings of depression, anxiousness, and 
hopelessness.  See 38 C.F.R. § 4.130 [incorporating by 
reference VA's adoption of the DSM- IV, for rating purposes].  
In addition, the evidence shows that the veteran was involved 
in altercations at work and at a birthday party.  After 
considering all the veteran's reported symptoms and the 
probative objective findings, the Board will resolve all 
doubt in the veteran's favor and conclude that an increased 
rating of 70 percent is warranted for the entire period 
covered by this appeal  

The Board notes that the medical records contain diagnoses 
other than PTSD.  As the medical evidence does not 
specifically differentiate symptoms of PTSD from those due to 
other disabilities, the Board has considered all psychiatric 
symptoms in rendering this decision.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).   

However, a higher rating is not warranted as the evidence 
does not show total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  While 
depression, reported hallucinations, and impaired impulse 
control are present, the serious nature of those symptoms 
were considered in assigning the 70 percent evaluation, and 
there is no evidence that he is a persistent danger to 
others.  In sum, the evidence as a whole does not show that 
the veteran has impairment that more nearly approximates the 
criteria for a 100 percent rating.  In fact, despite the 
veteran's severe functional impairment due to PTSD, he was 
able to work for years and establish and maintain 
relationships albeit with difficulty.  

The assignment of an extra-schedular rating was also 
considered in this matter; however, there is no evidence that 
the veteran's PTSD has resulted in marked interference with 
his earning capacity or employment or necessitated frequent 
periods of hospitalization.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as 
amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

Courts have held that, once service connection is granted, 
the claim is substantiated; additional notice is not 
required; and any defect in the notice is not prejudicial.  
See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such is 
the case here.  Accordingly, discussion of whether the notice 
requirements as set forth in Vazquez-Flores v. Peake have 
been met is also not warranted.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Regarding the duty to assist, STRs, SSA records, and VA and 
private treatment records have been obtained and made a part 
of the record.  The veteran was also accorded multiple C&P 
examinations; the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  
 

ORDER

An increased rating of 70 percent, but not greater, for post- 
traumatic stress disorder is granted for the entire period of 
time covered by this appeal, subject to the legal criteria 
governing the payment of monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


